On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Michael J. Camera, a.k.a. Michael James Camera. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on February 27, 1997, recommending that Michael J. Camera, a.k.a. Michael James Camera, be reinstated to the practice of law in the state of Ohio. No objections to said Final Report were filed.
The court now considers its order of March 23, 1994, indefinitely suspending respondent, Michael J. Camera, a.k.a. Michael James Camera, from the practice of law pursuant to Gov.Bar R. V(6)(B)(2). On consideration thereof and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the respondent, Michael J. Camera, a.k.a. Michael James Camera, Attorney Registration No. 0000476, last known address in Lorain, Ohio, be, and hereby is, reinstated to the practice of law in Ohio.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $448.60, less the deposit of $500, for a total overage of $51.40, which overage shall be refunded to respondent.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Camera (1994), 68 Ohio St.3d 478, 628 N.E.2d 1353.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.